— Appeal by defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered October 28,1981, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The plea minutes herein clearly reveal that prior to accepting defendant’s guilty plea the court informed him that “[y]ou also understand if it develops you have a prior felony conviction additional time will be involved”. Defendant cannot now claim that he was not so advised by the court, or that the court violated the plea agreement when it imposed the “additional time” once it learned defendant indeed had “a prior felony conviction”.
We have examined defendant’s remaining contentions and find them to be without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.